COLT. Circuit Judge.
Upon defendants’ petition in this case, filed in the circuit court of appeals, for leave to file supplemental bill in the nature of a bill of review, the court, at tlie close of its opinion, said:
"We determine only ilia! the petii¡oners may have permission to apply t.o the conn below for leave to lili' their bill stated in die petition, first striking from it. all alleged newly-discovered evidence except that which «dates to the Wood device."
In tin* course of its opinion (ho court said:
“Anticipatory matters alleged to be newly discovered are rarely accepted as the basis of proceedings of this charaeier; but tlie cireumstanees appearing on the face of the petition are so peculiar that it seems to ns that, if the petitioners satisfy the court below that they have not been guilty of laches, there would be a reasonable probability that tlie new proofs, if they sustain tlie allegations of tlie petition, would require reconsideration from us if the case should come here again.” 20 C. C. A. 111, 73 Fed. 908.
The supplemental bill which the defendants now ask leave to file is limited to the alleged newly-discovered evidence relating to the Wood device. Upon careful examination of the petition, affidavits, and briefs of counsel, I am of the opinion that: (he defendants should have leave to lib» this supplemental bill in the nature of a bill of review. Under the peculiar circumstances disclosed in the affidavits, T. do not flunk the defendants are chargeable with such laches as should bar them from filing (his bill. Without in any way passing upon the effect of tin1 alleged newly-discovered evidence, it seems to in(> to be of such a character as entitles the defendants to a reconsideration by the court of the decree already entered. Petition granted.